 

Exhibit 10.4

POWELL INDUSTRIES, INC.

2014 EQUITY INCENTIVE PLAN

NOTICE OF RESTRICTED STOCK UNIT AWARD

Subject to the terms and conditions of this Notice of Restricted Stock Unit
Award (this "Notice"), the Restricted Stock Unit Award Agreement attached hereto
(the "Award Agreement"), and the Powell Industries, Inc. 2014 Equity Incentive
Plan (the "Plan"), the below individual (the "Participant") is hereby granted
the below number of Restricted Stock Units (the "RSUs") in Powell Industries,
Inc. (the "Company").  Unless otherwise specifically indicated, all terms used
in this Notice shall have the meaning as set forth in the Award Agreement or the
Plan.

Identifying Information:

 

Participant Name

 

Date of Grant:

 

and Address:

 

Number of RSUs:

 

 

 

Vesting Commencement Date:

 

Vesting Schedule:

Subject to the Participant’s continuous status as a Service Provider, and the
terms of the Plan and this Award Agreement, the RSUs shall vest in accordance
with the following vesting schedule (the "Vesting Schedule"):

[INSERT VESTING SCHEDULE]

[SIGNATURES ON NEXT PAGE]

 

 

 

1

--------------------------------------------------------------------------------

 

By your signature and the signature of the Company's representative below, the
Participant and the Company agree that the RSUs granted are governed by the
terms and conditions of this Notice, the Award Agreement and the Plan.

 

POWELL INDUSTRIES, INC.

By:

 

 

 

Its:

 

 

 

Dated:

 

PARTICIPANT ACKNOWLEDGMENT

The Participant acknowledges receipt of a copy of this Notice, the Award
Agreement and the Plan, and represents that he or she is familiar with the
provisions thereof, and hereby accepts the RSUs subject to all of the terms and
provisions hereof and thereof.  The Participant has reviewed this Notice, the
Award Agreement and the Plan in their entirety, has had an opportunity to obtain
the advice of legal counsel prior to executing this Notice, the Award Agreement,
and fully understands all provisions of this Notice, the Award Agreement and the
Plan.  The Participant hereby agrees that all questions of interpretation and
administration relating to this Notice, the Award Agreement and the Plan shall
be resolved by the Committee.

The Participant hereby acknowledges that he or she has had the opportunity to
review with his or her own tax advisors the tax consequences of receiving this
Notice, the Award Agreement and the Plan, and the transactions contemplated
thereby, including any U.S. federal, state and local tax laws, and any other
applicable taxing jurisdiction, prior to executing this Notice.  The Participant
attests that he or she is relying solely on such advisors and not on any
statements or representations of the Company or any of its agents or
affiliates.  Further, the Participant hereby acknowledges and understands that
he or she (and not the Company) shall be solely responsible for his or her tax
liability that may arise as a result of receiving this Notice and the Award
Agreement.

 

PARTICIPANT:

Signature:

 

 

 

Print Name:

 

 

 

Dated:

 

 

 

 

2

--------------------------------------------------------------------------------

 

POWELL INDUSTRIES, INC.

2014 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

Subject to the terms and conditions of the Notice of Restricted Stock Unit Award
(the "Notice"), this Restricted Stock Unit Award Agreement (the "Award
Agreement"), and the Powell Industries, Inc. 2014 Equity Incentive Plan (the
"Plan"), the individual set forth in the Notice (the "Participant") is hereby
granted Restricted Stock Units (the "RSUs") in Powell Industries, Inc. (the
"Company").  Unless otherwise specifically indicated, all terms used in this
Award Agreement shall have the meaning as set forth in the Notice or the Plan.

1.

Vesting Schedule and Risk of Forfeiture.  

(a)Vesting Schedule.  Subject to the Participant's continuous service with the
Company as a Service Provider, the RSUs shall vest in accordance with the
Vesting Schedule provided in the Notice.

(b)Risk of Forfeiture.  The RSUs shall be subject to a risk of forfeiture until
such time the risk of forfeiture lapses in accordance with the above Vesting
Schedule.  All or any portion of the RSUs subject to a risk of forfeiture shall
automatically be forfeited and immediately returned to the Company if
Participant's continuous status as a Service Provider is interrupted or
terminated for any reason other than as permitted under the Plan.  Additionally,
and notwithstanding anything in the Notice or this Award Agreement to the
contrary, the vested and unvested RSUs shall be forfeited if the Participant’s
continuous service as a Service Provider is terminated for Cause or if the
Participant breaches (as determined by the Board) any provisions of the Notice,
this Award Agreement or the Plan.  The Company shall implement any forfeiture
under this Section 1 in a unilateral manner, without Participant's consent, and
with no payment to Participant, cash or otherwise, for the forfeited RSUs.

2.Conversion; Settlement of RSUs into Shares.  Subject to the terms of this
Award Agreement, on the Vesting Date, the portion of the RSUs that became vested
shall automatically and immediately be converted into [one Share (or cash
equivalent)] of the Company’s Common Stock and immediately thereafter shall be
granted to Participant.

3.Taxes.  The Participant hereby acknowledges and understands that he or she may
suffer adverse tax consequences as a result of the Participant’s receipt of,
vesting in, or disposition of, the RSUs.

(a)Representations.  The Participant has reviewed with his or her own tax
advisors the tax consequences of this Award Agreement and the RSUs granted
hereunder, including any U.S. federal, state and local tax laws, and any other
applicable taxing jurisdiction.  The Participant is relying solely on such
advisors and not on any statements or representations of the Company or any of
its agents.  The Participant hereby acknowledges and understands that he or she
(and not the Company) shall be responsible for his or her own tax liability that
may arise as a result of his or her receiving this Award Agreement and the RSUs
granted hereunder.

(b)Payment of Withholding Taxes.  The Participant shall make appropriate
arrangements with the Company for the satisfaction of all U.S. Federal, state,
local and non-U.S. income and employment tax withholding requirements applicable
to any RSUs that settle in Shares of Common Stock in accordance with Section
2.  The Committee shall have the sole authority to determine whether a "net
withholding" may be permitted or is required for purposes of Participant
satisfying his or her obligations under this Section 3(b).  Participant hereby
acknowledges his or her understanding that the Company's obligations under this
Award Agreement are fully contingent on Participant first satisfying this
Section 3(b).  Therefore, a failure of Participant to reasonably satisfy this
Section 3 in accordance with the Committee’s sole and absolute discretion shall
result in the automatic termination and expiration of this Award Agreement and
the Company's obligations hereunder.  Participant hereby agrees that a breach of
this Section 3(b) shall be deemed to be a material breach of this Award
Agreement.

(c)No Application of Section 409A.  The RSUs and this Award Agreement are
intended to avoid the application of Section 409A of the Code ("Section 409A")
because there is no deferral arrangement.  Notwithstanding any other provision
in the Plan or this Award Agreement to the contrary, the Committee shall have
the right, in its sole discretion, to adopt such amendments to the Plan or this
Award Agreement or take such other actions (including amendments and actions
with retroactive effect) as the Committee determines are necessary or
appropriate for the RSUs to comply with Section 409A.

4.Transferability of RSUs.  The RSUs may not be transferred in any manner other
than by will or by the laws of descent and distribution.  Notwithstanding the
foregoing, Participant may designate one or more beneficiaries of Participant's
RSUs in the event of Participant's death on a beneficiary designation form
provided by the Committee.  The terms of this Award Agreement shall be binding
upon the executors, administrators, heirs, successors and transferees of
Participant.

1

--------------------------------------------------------------------------------

 

5.Rights as a Shareholder of the Company.  Participant's receipt of the grant of
RSUs pursuant to this Award Agreement shall provide and confer no rights to or
status as a shareholder or equity holder of the Company.  Without limiting the
foregoing, the holding of RSUs shall NOT confer any right to: (i) vote; (ii)
bring derivative actions; (iii) inspect books and records of the Company; (iv)
receive dividends or other distributions except as provided in Section 2; or (v)
have any other rights accorded owners of the Company’s shareholders or equity
holders.

6.Legality of Initial Issuance.  No Shares of Common Stock shall be issued in
accordance with Section 2 of this Award Agreement unless and until the Committee
has determined that: (i) the Company and Participant have taken all actions
required to register the Shares of Common Stock under the Securities Act or to
perfect an exemption from the registration requirements thereof, if applicable;
(ii) all applicable listing requirements of any stock exchange or other
securities market on which the Shares of Common Stock are listed has been
satisfied; and (iii) any other applicable provision of state or U.S. federal law
or other applicable law has been satisfied.

7.Notice.  Any notice required by the terms of this Award Agreement shall be
given in writing and shall be deemed effective upon personal delivery or upon
deposit with the U.S. Postal Service, by registered or certified mail, with
postage and fees prepaid.  Notice shall be addressed to the Company at its
principal executive office and to the Participant at the address that he or she
most recently provided to the Company.

8.Spousal Consent.  To the extent Participant is married, Participant agrees to
(i) provide Participant's spouse with a copy of this Award Agreement prior to
its execution by Participant and (ii) obtain such spouse’s consent to this Award
Agreement as evidenced by such spouse’s execution of the Spousal Consent
attached hereto as EXHIBIT A.

9.Successors and Assigns.  Except as provided herein to the contrary, this Award
Agreement shall be binding upon and inure to the benefit of the parties to this
Award Agreement, their respective successors and permitted assigns.

10.No Assignment.  Except as otherwise provided in this Award Agreement,
Participant shall not assign any of his rights under this Award Agreement
without the prior written consent of the Company, which consent may be withheld
in its sole discretion.  The Company shall be permitted to assign its rights or
obligations under this Award Agreement, but no such assignment shall release the
Company of any obligations pursuant to this Award Agreement.

11.Severability.  The validity, legality or enforceability of the remainder of
this Award Agreement shall not be affected even if one or more of the provisions
of this Award Agreement shall be held to be invalid, illegal or unenforceable in
any respect.

12.Amendment.  Any provision of this Award Agreement may be amended and the
observance thereof may be waived (either generally or in a particular instance
and either retroactively or prospectively) only by a written instrument signed
by the parties hereto.

13.Administration and Interpretation.  Any determination by the Committee in
connection with any question or issue arising under the Plan or this Award
Agreement shall be final, conclusive and binding on Participant, the Company and
all other persons.  Any question or dispute regarding the interpretation of this
Award Agreement or the receipt of the RSUs hereunder shall be submitted by
Participant to the Committee.  The resolution of such a dispute by the Committee
shall be final and binding on all parties.

14.Headings.  The section headings in this Award Agreement are inserted only as
a matter of convenience, and in no way define, limit or interpret the scope of
this Award Agreement or of any particular section.

15.Counterparts.  The Notice may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  Any counterpart or other
signature delivered by facsimile shall be deemed for all purposes as being a
good and valid execution and delivery of the Notice by that party.

16.Entire Agreement; Governing Law.  Except as otherwise provided herein, this
Award Agreement, together with the Notice and the Plan, constitute the entire
agreement of the parties with respect to the subject matter hereof and supersede
in their entirety all prior undertakings, representation and agreements of the
Company and Participant (whether oral or written, and whether express or
implied) with respect to the subject matter hereof.  This Award Agreement,
together with the Notice and the Plan, are to be construed in accordance with
and governed by the federal laws of the United States of America and by the
internal laws of the State of Texas without giving effect to any choice of law
rule that would cause the application of the laws of any other jurisdiction.

2

--------------------------------------------------------------------------------

 

17.Venue.  The Company and Participant agree that any suit, action or proceeding
arising out of or related to the Notice or this Award Agreement shall be brought
in the United States District Court for the Southern District of Texas (or
should such court lack jurisdiction to hear such action, suit or proceeding, in
a Texas state court in Harris County), and that all parties shall submit to the
jurisdiction of such court.  The parties irrevocably waive, to the fullest
extent permitted by law, any objection the party may have to the laying of venue
for any such suit, action or proceeding brought in such court.  If any one or
more provisions of this Section 17 shall for any reason be held invalid or
unenforceable, it is the specific intent of the parties that such provisions
shall be modified to the minimum extent necessary to make it or its application
valid and enforceable.  

18.No Guarantee of Service Provider Status.  PARTICIPANT ACKNOWLEDGES AND AGREES
THAT THE VESTING OF RSUs PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY
BY CONTINUOUS SERVICE AS A SERVICE PROVIDER AND AT THE WILL OF THE COMPANY (NOT
THROUGH THE ACT OF BEING HIRED, BEING GRANTED RSUs OR ACQUIRING COMMON STOCK
HEREUNDER).  PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT THIS AWARD
AGREEMENT, THE RIGHT GRANTED HEREUNDER, THE TRANSACTIONS CONTEMPLATED HEREUNDER
AND THE VESTING SCHEDULE SET FORTH IN THIS AWARD AGREEMENT DO NOT CONSTITUTE AN
EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE
VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT INTERFERE IN ANY WAY
WITH PARTICIPANT’S RIGHT OR THE COMPANY’S/AFFILIATE’S RIGHT TO TERMINATE
PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT
CAUSE.

19.Unsecured General Creditor.  Participant shall have no legal or equitable
rights, interests or claims in any property or assets of the Company due to the
Notice, this Award Agreement and the grant of RSUs hereunder.  For purposes of
the payment of benefits under the Notice and this Award Agreement, Participant
shall have no more rights than those of a general creditor of the Company.  The
Company’s obligation under the Notice and this Award Agreement shall be that of
a conditional unfunded and unsecured promise to pay money or property in the
future.

20.Waiver.  Failure to insist upon strict compliance with any of the terms,
covenants, or conditions hereof will not be deemed a waiver of such term,
covenant, or condition, nor will any waiver or relinquishment of, or failure to
insist upon strict compliance with, any right or power hereunder at any one or
more times be deemed a waiver or relinquishment of such right or power at any
other time or times.

*   *   *   *   *

 

 

 

3

--------------------------------------------------------------------------------

 

EXHIBIT A

POWELL INDUSTRIES, INC.

2014 EQUITY INCENTIVE PLAN

 

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

SPOUSAL CONSENT

 

I, the undersigned, hereby certify that:

1. I am the spouse of ________________________________________________.

2.Each of the undersigned and the undersigned’s spouse is a resident of
______________________________________________________________________.

3.I have read the Powell Industries, Inc. 2014 Equity Incentive Plan (the
"Plan") and the Restricted Stock Unit Award Agreement (the "Award Agreement"),
by and between Powell Industries, Inc. (the "Company"), and my spouse.  I have
had the opportunity to consult independent legal counsel regarding the contents
of the Award Agreement and the Plan.

4.I understand the terms and conditions of the Award Agreement and the Plan.

5.I hereby consent to the terms of the Award Agreement and the Plan and to their
application to and binding effect upon any community property or other interest
I may have in the RSUs (it being understood that this Spousal Consent shall in
no way be construed to create any such interest).  I agree that I will take no
action at any time to hinder the operation of the transactions contemplated in
and by the Award Agreement and the Plan.

IN WITNESS WHEREOF, this Spousal Consent has been executed as of _____________,
2014.

 

SPOUSE:

 

 

Signature:



 

 

Print Name:



 

1